DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 7-10, 15-19, 21, 22, 26-29 and the claims depending therefrom are objected to because of the following informalities:  
Claim 2 line 2 “the message system” should be corrected to “the m[[e]]assage system” for the sake of proper antecedent basis 
Claim 2 line 2 “seat control system” should be corrected to “seat actuation 
Claim 3 line 1 “each gas cushion” should be corrected to “each gas cushion of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 7 line 3 “of the gas cushions” should be corrected to “of the plurality of fillable gas cushions” for the sake of proper antecedent basis 
Claim 8 line 1 “one or more gas cushions” should be corrected to “one or more gas cushions of  the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 8 line 2 “the separate gas cushions” should be corrected to “the separate gas cushions of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 9 line 2 “of the gas cushions” should be corrected to “of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 10 line 1 “the gas cushions’” should be corrected to “the plurality of fillable gas cushions’” for the sake of proper antecedent basis
Claim 15 line 1 “it” should be corrected to “[[it]] the seat massage system” for the sake of clarity
Claim 15 line 2 “this” should be corrected to “[[this]] the aircraft-data-module” for the sake of clarity
Claim 16 line 1-2 “one or more gas cushions” should be corrected to “one or more gas cushions of the plurality of fillable gas cushions” for the sake of proper antecedent basis 
Claim 17 lines 1-2 “majority of gas cushions” should be corrected to “majority of gas cushions of the plurality of fillable gas cushions” for the sake of proper antecedent basis 
Claim 18 line 2 “majority of gas cushions” should be corrected to “majority of gas cushions of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 19 line 2 “the gas cushions” should be corrected to “the plurality of fillable gas cushions” for the sake of proper antecedent basis 
Claim 21 line 2 “the gas cushions” should be corrected to “the plurality of fillable gas cushions” for the sake of antecedent basis 
Claim 22 line 3 “a number of gas cushions” should be corrected to “a number of gas cushions of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 26 lines 1-2 “at least one gas cushion” should be corrected to “at least one gas cushion of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 27 lines 1-2 “at least one gas cushion” should be corrected to “at least one gas cushion of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 28 lines 1-2 “at least one gas cushion” should be corrected to “at least one gas cushion of the plurality of fillable gas cushions” for the sake of proper antecedent basis
Claim 29 lines 1-2 “at least one gas cushion” should be corrected to “at least one gas cushion of the plurality of fillable gas cushions” for the sake of proper antecedent basis
 Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8-10, 12, 14-15, 17-20, 24, and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “can be” in claims 3, 4, 6, 8-10, 12, 14-15, 17-20, and 24 is a indefinite term. The use of “can be” makes it unclear whether a limitation which follows is positively required or simply an optional limitation. Examiner interprets the term “can be” to mean may be and thus is not positively required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 22-24, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by GB2495521A to Jerrett et al. (hereinafter “Jerrett”).
Regarding claim 1, Jerrett discloses an aircraft seat massage system comprising (; Fig. 1 Aircraft seat 1; Page 1 lines 8-16): 
	a plurality of fillable gas cushions (Fig. 1 air chambers 5a, 5b, 5c, 5d); 
	a pump module for conveying a gaseous medium (Fig. 2 bidirectional pump 12; Page 4 lines 23-24 discloses the pump conveys air to chamber valves via the valve conduit); 
	a valve module to convey and/or release the gaseous medium to and from the plurality of fillable gas cushions (Fig. 2 valves 13a, 13b, 13c, 13d; Page 4 lines 23-24 discloses the pump conveys air to chamber valves via the valve conduit); 
	a pump connection line arranged between the pump module and the valve module to guide the gaseous medium (Fig. 2 valve conduit 16; Page 4 lines 23-24 discloses the pump conveys air to chamber valves via the valve conduit); 
	a control line positioned to control the pump module or the valve module as a slave by the valve module and/or the pump module as a system-master (Fig. 2 controller 14 connected to pump 12); and 
	a number of gas cushion connecting lines between the valve module and a respective gas cushion (Fig. 1 conduits 7).  
Regarding claim 3, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein each gas cushion can be controlled individually, wherein at least two gas cushions are available (Page 6 lines 4-7 “the controller 14 may cause any one of the air chambers 5a, 5b, 5c, 5d to inflate or deflate by causing the chamber valves 13a, 13b, 13c, 13d to open or close accordingly as the bi-directional pump 12 is pumping a volume of air into or out of the air chambers 5a, 5b, 5c. Sd respectively”).  
Regarding claim 4, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein the control line, formed by a power supply line, a rotational speed control line or a bus connection (Jerrett “controller 14 may cause the air chambers to inflate or deflate by supplying power to the bi-directional pump 12 and setting its rotational direction accordingly”; Examiner notes that controlling the pump rotational direction naturally results in the pump slowing down/speeding up in opposite rotational directions, and thus rotational speed control is met).  
Regarding claim 22, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein an active seat function with causes an imperceptible change of position of a seated passenger by a gradual filling and releasing of the gaseous medium from one or a number of gas cushions (Jerrett Page 6 lines 15-21 discloses the chambers can be adjusted by a minimal amount or larger amount for differing amounts of stimulation; Examiner notes that minimal amounts of change may not be felt by the user).  
Regarding claim 23, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein the valve module has additional connections for further gas cushions beyond the plurality of fillable gas cushions (Jerrett Page 9 lines 7-11 “The skilled person will understand that the present invention is not limited to the use of four air chambers (and four corresponding chamber valves and chamber conduits). Rather, any number of air chambers (and a corresponding number of chamber valves and chamber conduits) may be used.”; Examiner notes that more gas cushions beyond the plurality of fillable gas cushions (in Jerrett 4 are pictured), would mean the valve module would have more valves, and thus more connections for gas cushions beyond the plurality of fillable gas cushions).  
Regarding claim 24, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein the system master is integrated in, or can be integrated in, a daisy chain circuitry (Fig. 2 controller 14; Examiner notes that the controller of Jerrett is capable of being integrated in daisy chain circuitry, as daisy chain circuitry merely requires multiple devices wired together in sequence. The controller of Jerrett is capable of being wired alongside/with other devices.).  
Regarding claim 26, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein at least one gas cushion is positioned in a backrest (Figure 1 chambers 5a-d).  
Regarding claim 27, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein at least one gas cushion is positioned in a part of the seat (Figure 1 chambers 5a-d).  
Regarding claim 29, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses wherein at least one gas cushion can serve as lumbar support (Figure 1 chambers 5a-d).  
Regarding claim 30, Jerrett discloses the aircraft seat massage system according to claim 1, and further discloses an aircraft seat with a massage system according to claim 1 (Figure 1 aircraft seat 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 11, 13, 14, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of US2011/0282495A1 to Fischer et al. (hereinafter “Fischer”).
Regarding claim 2, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose including a seat actuation system and the message system operated independently of the seat control system. However, Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a seat actuation system controlled by a main control system and independent messaging system (Fig. 2 control system 220; actuator drive and motion control function 222a, lumbar inflation and deflation function 222 b (Both 222a and 222b work independently of one another); Paragraph 0010 “a seat actuation control system includes at least one seat having a plurality of seat devices and a plurality of control modules interconnected over a communication bus. Each module is associated with a corresponding seat control device and is configured to control its corresponding seat device.”; Paragraph 0022 “The control system 220 includes a plurality of modules 222 a-222 g (collectively referenced as 222) that are interconnected via a communication bus 224 for broadcasting status messages from one seat module associated with a seat 221, to all other seat modules on the same network”; Examiner notes that the control system is separate from the seat actuation system and messages are independently broadcasted to a plurality of modules.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jerrett to further include a modular control and messaging system, as taught by Fischer, to autonomously and independently control its associated seat device (Paragraph 0022). 
Regarding claim 5, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein a switching unit and/or a PCU (Passenger Control Unit) is connected directly to the system-master without a bus connection. However Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a passenger control unit connected to a system controller without a bus connection (Fig. 2 control system 220, PCU input handling 222g; Paragraph 0023 “the network can be implemented based on various communications mechanisms such as “Ethernet”, RS-485, infrared, or radio frequency communications system, as long as sufficient bandwidth and interconnection of multiple modules can be provided for operation of the control system 20 as described herein.”; Examiner notes these various communications mechanisms replace the bus connection (See Paragraph 0023)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the chair of Jerrett to further include a modular control system and a PCU module which can connect to the system controller without a bus connection, as taught by Fischer, to provide alternate forms of communications mechanisms (Paragraph 0023).
Regarding claim 6, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein a seat actuation system is connected to or can be connected to the system-master via a bus connection. However Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a seat actuation system connected to a system controller via a bus connection (Fig. 2 control system 220, actuator drive and motion control function 222 a, connected communication bus 224). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a modular control system connected to a seat actuation system via a bus connection, as taught by Fischer, in order to provide autonomous and independent control of the associated seat device (Paragraph 0022).
Regarding claim 7, Jerrett in view of Fischer discloses the aircraft seat massage system according to claim 2, and Jerrett further discloses wherein one or more pressure sensors is/are connected to the valve module and/or to the seat control system, whereby the pressure sensors serve to measure the cushion pressure of the gas cushions and/or the seat occupation recognition and/or to record passenger data (Fig. 1 occupancy sensor 20; Page 7 lines 5-7).
Regarding claim 11, Jerrett in view of Fischer discloses the aircraft seat massage system of claim 2, and Fischer further discloses wherein a user interface is connected electrically or through a wireless link to the system master or the seat actuation system (Paragraph 0007 “The main controller may include a user interface).
Regarding claim 13, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the system master has integrated test equipment for performing self-tests. However Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a system controller with integrated testing software for performing self-tests (Fischer Fig. 2 seat actuation control system 220, micro controller unit 262; Paragraph 0007 discloses the main controller may include built-in test equipment functionality; Paragraph 0045 discloses an initialization mode wherein the seat kinematics parameters are evaluated and updated if necessary, and the software includes mathematical models of the range of motion for the seat parts. “Such parameters may include ranges for linear and angular motion of various seat parts, permissible speed and acceleration ranges for the motion of such seat parts, and the order by which each seat part is actuated to move the entire seat between different positions.”)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a control system capable of performing self-tests, as taught by Fischer, in order to allow the seats to assume a normal mode and are ready for operation (Paragraph 0045). 
Regarding claim 14, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the system master contains an electronic error memory that can be read out. However Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller which has an error memory (Fig. 2 diagnostic module 222d; Paragraph 0026 discloses the module displays a list of error conditions which occurred recently and over the lifetime of the seat).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a control system that includes an error memory, as taught by Fischer, in order to display real time information about the current status of the seat (Paragraph 0026).
Regarding claim 20, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the seat geometry and the hardness of the seat can be optimized in a TTL (Taxi-Takeoff-Landing) position, which must, in particular, be set during takeoff and landing for comfortable but stable sitting. However Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use an airplane seat uses a TTL position (Paragraph 0027 “The modules of the control system 220 independently and autonomously provide actuation and control of their associated movable seat parts; synchronize transitions from a current position to any preset position defined by the occupant, such as TTL”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a control system which accommodates TTL seat position, as taught by Fischer, to adjust to transitions experienced during flight. 
Regarding claim 21, Jerrett discloses the aircraft massage system according to claim 1, and Jerrett discloses wherein gas in the gas cushions is alternately increased and reduced (Page 6 lines 4-7 “the controller 14 may cause any one of the air chambers 5a, 5b, 5c, 5d to inflate or deflate by causing the chamber valves 13a, 13b, 13c, 13d to open or close accordingly as the bi-directional pump 12 is pumping a volume of air into or out of the air chambers 5a, 5b, 5c. Sd respectively”). Jerrett does not disclose wherein the seat has massage seat functionality in a relax position. However, Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a massage seat in a relaxed position (Fig. 2 lumbar inflation and deflation function 222 b; Paragraph 0027 discloses the control system may move the chair to a lounge and/ or sleep/bed position; Examiner notes that both the lounge and sleep/bed position are considered to be “relax” positions). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a control system to adjust the chair to a relax mode, as taught by Fischer, to provide a comfortable flight experience for the occupant. 
Regarding claim 25, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the system master has integrated test equipment for performing self-tests (Built-In-Test-Equipment - BITE). However Fischer demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller with integrated self-testing (Fig. 2 seat actuation control system 220, micro controller unit 262; Paragraph 0007 discloses the main controller may include built-in test equipment functionality; Paragraph 0045 discloses an initialization mode wherein the seat kinematics parameters are evaluated and updated if necessary, and the software includes mathematical models of the range of motion for the seat parts. “Such parameters may include ranges for linear and angular motion of various seat parts, permissible speed and acceleration ranges for the motion of such seat parts, and the order by which each seat part is actuated to move the entire seat between different positions.”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a control system capable of performing self-tests, as taught by Fischer, in order to allow the seats to assume a normal mode and are ready for operation (Paragraph 0045).
Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of US2019/0038229A1 to Perraut et al. (hereinafter “Perraut”).
Regarding claim 8, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein one or more gas cushions are equipped with a heating function, wherein the separate gas cushions can be controlled individually. However Perraut demonstrates it was known in the art before the effective filing date of the claimed invention to use a chair which has gas cushions equipped with a heating function (Fig. 6 heat mat 60, pneumatic bladders 62; Paragraph 0067 discloses the heat pads are located below the pneumatic chambers; Fig. 18 shows different bladders being controlled; Paragraph 0031 discloses the bladders inflate or deflate based on high/low pressure areas determined via pressure mapping). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair back rest of Jerrett to be replaced with a seat cover on the backrest which has heat pads on top of pneumatic bladders, as taught by Perraut, in order to change at least one physiological characteristic or behavioral characteristic of occupant (Paragraph 0065). 
Regarding claim 9, Jerrett in view of Perraut discloses the aircraft seat massage system according to claim 8, and Perraut further discloses wherein the heating function of the gas cushions can be controlled depending on a massage program and/or depending on the ambient temperature in the cabin and/or as a seat heating function (Perraut Fig. 6 heat mat 60; Examiner notes the heat mat functions as part of a seat heating function (Paragraph 0067)).
Regarding claim 10, Jerrett in view of Perraut discloses the aircraft seat massage system according to claim 9, and Perraut further discloses wherein the gas cushions' heating system can be controlled via the seat actuation system or via the system-master (Perraut Paragraphs 0064-0065 disclose the therapy systems, and therein the heat mat, is controlled by control system 18 (Examiner takes it to be the system-master)).
Regarding claim 16, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein one or more gas cushions is/are connected to a seat element by means of a flange or Velcro fastener or by means of a zip. However Perraut demonstrates it was known in the art before the effective filing date of the claimed invention to use a cover containing gas cushions removably couple to a seat (Figs. 8 & 9 health cover 14, massage system 86, pneumatic bladders 62; Paragraph 0039  “health-monitoring cover 14 is coupled removably to occupant support 12 to allow a user to move occupant support 12 from a first seat 12 to a different seat”). Perraut does not explicitly disclose how the seat cover is removably coupled to the seat. However, it has been held that “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.” See MPEP 2143.(I)(E). Here there is a design need to use a zipper, flange, or Velcro to removably couple the health cover to the seat (Paragraph 0039 discloses transferring the cover between seats). Examiner notes there are only a finite number of predictable solutions to removably couple a cushion to a seat, and that one having ordinary skill would easily expect to succeed in coupling the cushion to the seat.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jerrett to have gas cushions attached via zip, Velcro, or flange, as taught by Perraut, in order to allow moving a massage cover between seats (Paragraph 0039)).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of US 20180038514 A1 to Kuszneruk (hereinafter “Kuszneruk”).  
Regarding claim 12, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the valve module contains shape memory shape memory elements, with which at least one valve can be individually activated or a valve function can be controlled or regulated. However Kuszneruk demonstrates it was known in the art before the effective filing date of the claimed invention to use a valve in a massage chair with shape memory elements (Fig. 4 shape memory alloy (SMA) valve 8).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Jerrett to contain shape memory elements, as taught by Kuszneruk, in order to change shape based upon crossing a temperature threshold (Paragraph 0004).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of US10315770B2 to Udriste et al. (hereinafter “Udriste”).
Regarding claim 15, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein it is connected to a superordinate aircraft-data-module, wherein this can be fitted with an error memory that can be read out. However Udriste demonstrates it was known in the art before the effective filing date of the claimed invention to connect a seat system to a superordinate module in an aircraft which has an error memory (Fig. 8 SCU 802, SCM 804, actuators 806; Col. 14 lines 55-58 “The SCU 802, SCM 804, and actuators 806 may be part of a PAN or scatternet where the SCM 804 is a master device, and the LRUs associated with the SCU 802 and actuators 806 are slave devices”; Col. 8 lines 14-20“master device 216 may also be responsible for receiving periodic actuator status messages from each of the slave devices 202-214 within the PAN 200 that can in turn be transmitted to a Bluetooth-enabled aircraft component diagnostic system that is responsible for detecting errors or malfunctions that may happen to various aircraft components”; Examiner notes that the scm functions as a superordinate aircraft-data-module, since it gathers aircraft seat data from multiple chairs)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to be connected to a master controller fitted with an error memory, as taught by Udriste, to provide diagnostic information and errors about the seat (Col. 8 lines 18-19). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of US2018/0072199A1 to Strumolo (hereinafter “Strumolo”).
Regarding claim 17, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein a majority of gas cushions can be set individually in advance by reading out and evaluating passenger data with the aid of an evaluation module. However Strumolo demonstrates it was known in the art before the effective filing date of the claimed invention to use a massage seat with gas cushions setting in advance based on previous passenger data (Fig. 6 steps 110-116 disclose using a fit procedure to inflate seat to a predetermined pressure before the occupant sits down; Examiner notes that the occupancy sensor of Jerrett or Strumolo acts as an evaluation module).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jerrett to include a controller which preinflates a seat based on user data, as taught by Strumolo, to ensure that pressurization of seat can be achieved evenly among bladders (Paragraph 0034).
Regarding claim 19, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the filling level of the gas cushions can be controlled depending on the seating position. However Strumolo demonstrates it was known in the art before the effective filing date of the claimed invention to fill gas cushions of a massage chair based on seat position (Fig. 1 controller 60, valves 14, 42, first/second bladders 12/40; Paragraph 0038  “controller 60 can allow for individual opening and closing of both first valves 14 and second valves 42, such that, upon direction of the occupant O, for example, selected ones of first bladders 12 or second bladders 40 can have pressure added thereto or subtracted therefrom).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Jerrett to further allow for inflation of cushions based on seat position, as taught by Strumolo, to allow for individual fine-tuning of the custom [seat] arrangement (Paragraph 0038). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of (GB 2419286 to Heathcote “hereinafter Heathcote”).
Regarding claim 18, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein the filling level of a majority of gas cushions can be adjusted to the passenger's size and weight. However Heathcote demonstrates it was known in the art before the effective filing date of the claimed invention to fill gas cushions based on the passenger’s size and weight (Page 1 “the seat is designed to initially condition itself to the patient’s weight.”; Examiner notes that as the patient’s weight changes, their size changes simultaneously).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Jerrett to fill cushions based on passenger data, as taught by Heathcote, to provide sufficient movement to the user while seated (Page 1). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jerrett in view of US2016/0317382A1 to Ode (hereinafter “Ode”).
Regarding claim 28, Jerrett discloses the aircraft seat massage system according to claim 1, but does not disclose wherein at least one gas cushion is positioned in a leg support. However Ode demonstrates it was known in the art before the effective filing date of the claimed invention to have a massage chair with air bladders in a leg support (Fig. 1 footrest portion 5, air bags 30d).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Jerrett to further include a leg support with gas cushions, as taught by Ode, in order to massage the calves and/or ankles and toes of a person (Paragraph 0034). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20100276973-A1 to Zenk; US-20100181813-A1 to Kramer; US-6098000-A to Long; US-9943174-B1 to Jacobs; US-5523664-A to Ogasawara; US-20180015853-A1 to Lem; US-20150251573-A1 to Misch; US-20100244504-A1 to Colja; US-20200094985-A1 to Quatmann; US-20200092308-A1 to Vanguardia; and US-20180129447-A1 to Kao. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785